Exhibit 10.14

Final

 

LOGO [g657456ex10_14pg001.jpg]

Career Education Corporation

2013 Annual Incentive Award Program

pursuant to the

2008 Incentive Compensation Plan



--------------------------------------------------------------------------------

 

LOGO [g657456logo_001.jpg]

ARTICLE 1

PURPOSE AND PERFORMANCE PERIOD

1.1         Purpose. This document is created to set forth the terms and
conditions for certain Grantees who have been selected to participate in the
Annual Incentive Award portion of the Plan for calendar year 2013. To the extent
that there is any conflict between the terms of this document and the terms of
the Plan, the Plan shall control.

1.2         Performance Period. This document is effective for certain Annual
Incentive Awards calculated for Grantees under the Plan relating to calendar
year 2013. The 2013 Annual Incentive Awards earned pursuant to this Program
shall be paid no later than March 15, 2014.

1.3         No Misconduct. If at any time prior to the date the 2013 Annual
Incentive Award is paid by the Company or an Affiliate, a Grantee is determined
by the Administrator to have engaged in Misconduct, then no such Annual
Incentive Award shall be paid to such Grantee.

ARTICLE 2

DEFINITIONS

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan. The following words and phrases shall have
the following meanings:

2.1         “Administrator” means a committee consisting of the Senior Vice
President and Chief Financial Officer, the Senior Vice President and General
Counsel, and the Senior Vice President and Chief Human Resources Officer (or
their respective designees), and/or any other executive officer as determined by
the Committee.

2.2         “Affiliate” means any corporation, campus, or other entity that,
directly or indirectly through one or more intermediaries, is owned by the
Company.

2.3         “Business Segment” means the Career Schools Group, the University
Schools Group or the Transition Group.

2.4         “Career Schools Group” is the Business Segment that includes those
schools that primarily provide instruction in the design and technology, health
and culinary arts fields.

2.5         “Corporate Employee” means an employee of the Company or an
Affiliate whose primary duties relate to corporate-level activities (rather than
Business Segment-level, Education Group-level or campus-level activities)
activities. Status as a Corporate Employee will be determined by the
Administrator.

2.6         “Covered Management Position” means a position within the Company
which the Company has determined to be covered under 34 C.F.R.
Section 668.14(b)(22)(iii)(C).

2.7         “Education Group” means a subdivision of a Business Segment. For
purposes of this Program, (a) the Education Groups within the Career Schools
Group include Design and Technology, Health Education and Culinary Arts; (b) the
Education Groups within the University Schools Group include AIU and CTU; and
(c) the Transition Group (which serves as its own Education Group and Business
Segment) consists of those campuses which have been designated by the Company as
in “teach-out.”

2.8         “Eligible Earned Wages” means compensation for services performed in
an incentive-eligible position that is eligible for inclusion when determining a
Grantee’s Annual Incentive Award. Eligible Earned Wages are based on base
earnings during the Performance Period only and exclude any other payments made
during the Performance Period (i.e., teach pay, allowances, reimbursements,
equity grants, bonuses, incentive payments, short-term disability payments,
long-term disability payments, etc.). Notwithstanding the foregoing, (a) to the

 

 

Program Effective January 1, 2013    Page 2 of 9



--------------------------------------------------------------------------------

LOGO [g657456logo_001.jpg]

 

extent any individual becomes employed by the Company or any of its Affiliates
on or after November 1, 2013, or first moves into an incentive-eligible position
on or after November 1, 2013, such individual will not have any Eligible Earned
Wages for the Performance Period, and (b) except as set forth in Section 3.1
hereof, to the extent any individual does not remain employed by the Company or
an Affiliate as of the last day of the Performance Period, such individual will
not have any Eligible Earned Wages for the Performance Period.

2.9         “Ending Population” means student population on a Company-wide,
Business Segment-wide, Education Group-wide or campus-wide basis, as applicable,
at the end of the Performance Period.

2.10         “Ending Population Payout Factor” means the applicable amount,
expressed as a percentage of target payout, that is payable to a Grantee based
on actual Ending Population compared to 2013 plan for ending population for the
Company (and its Affiliates), or a Business Segment, Education Group or campus,
as applicable. The table for determining the applicable Ending Population Factor
is set forth in the applicable memorandum from the Company setting forth the
criteria for a Grantee’s Award. The Ending Population Payout Factor may not be
less than zero percent (0%).

2.11         “Key Executive Program” means the Career Education Corporation 2013
Annual Incentive Award Program for Key Executives.

2.12         “Misconduct” means any one of the following in which a Grantee may
engage prior to or during the Performance Period or any time thereafter, but
prior to the date the 2013 Annual Incentive Award is paid: (a) any act of
intentional misconduct, dishonesty, gross negligence, conscious abandonment, or
neglect of duty; (b) any violation of the Company’s Code of Conduct, policies on
maintaining confidentiality of proprietary information, Code of Ethics or
non-discrimination or anti-harassment policy; (c) any commission of a criminal
activity, fraud, or embezzlement; (d) any failure to reasonably cooperate in any
investigation or proceeding concerning the Company or any of its Affiliates;
(e) any unauthorized disclosure or use of confidential information or trade
secrets; (f) any violation of any enforceable restrictive covenant, such as a
non-compete, non-solicit, or non-disclosure agreement between the Grantee and
the Company or an Affiliate; or (g) engaged in any conduct that causes the
Grantee to be ineligible for benefits pursuant the applicable Company severance
plan.

2.13         “Operating Expense Management” means the (a) all expenses incurred
in the Transition Education Group in the process of conducting business as
reported by the Company’s Finance Department for the year ending on December 31,
2013, (b) less the amounts paid pursuant to this Program and the Key Executive
Program to the Transitional Group, (c) less the CEC management fee applied to
the Transitional group, and (d) such adjustment, if any, as may be made (i) by
the Committee in its sole discretion, or (ii) with respect to a Business
Segment, Education Group or campus, by the Administrator in its sole discretion.

2.14         “Operating Expense Management Payout Factor” means the applicable
amount, expressed as a percentage of target payout, that is payable to a Grantee
based on actual Operating Expense Management compared to 2013 plan for the
Transition Group Business Segment or campus, as applicable. The table for
determining the applicable Operating Expense Management is set forth in the
applicable memorandum from the Company setting forth the criteria for a
Grantee’s Award. The Operating Expense Management Payout Factor may not be less
than zero percent (0%).

2.15         “Operating Income/Loss” means the aggregate of (a) the earnings of
the Company (and its Affiliates), or a Business Segment, Education Group or
campus, as applicable, as reported on the Company’s Form 10-K for the year
ending on December 31, 2013 (which is prepared in accordance with the generally
accepted accounting principles of the U.S), (b) the amounts paid pursuant to
this Program and the Key Executive Program, and (c) such adjustment, if any, as
may be made (i) by the Committee in its sole discretion, or (ii) with respect to
a Business Segment, Education Group or campus, by the Administrator in its sole
discretion. In respect of clause (a) of the preceding sentence, to the extent
the information reported on the Form 10-K is not sufficiently specific to

 

 

 

 

 

 

Program Effective January 1, 2013    Page 3 of 9



--------------------------------------------------------------------------------

LOGO [g657456logo_001.jpg]

 

provide data for a specific campus, the campus-level data will be obtained from
the Company’s Finance Department, and will be based on the data used to obtain
the information upon which the information in the Form 10-K is based.

2.16         “Operating Income/Loss Payout Factor” means, the applicable amount,
expressed as a percentage of target payout, that is payable to a Grantee based
on actual Operating Income/Loss compared to Targeted Operating Income/Loss for
the Company (and its Affiliates), or a Business Segment, Education Group or
campus, as applicable. The table for determining the applicable Operating
Income/Loss Payout Factor is set forth in the applicable memorandum from the
Company setting forth the criteria for a Grantee’s Award. The Operating
Income/Loss Payout Factor may not be less than zero percent (0%).

2.17         “Performance Period” means the calendar year ending December 31,
2013.

2.18         “Plan” means the Career Education Corporation 2008 Incentive
Compensation Plan, as amended.

2.19         “Program” means this 2013 Annual Incentive Award Program which is
established under the Plan.

2.20         “Student Outcomes Payout Factor” means, the applicable amount,
expressed as a percentage of target payout, that is payable to a Grantee based
on actual student outcome performance compared to targeted student outcome
performance for the Company (and its Affiliates), or a Business Segment,
Education Group or campus, as applicable, all as generally described below. The
table for determining the applicable Student Outcomes Factor is set forth in the
applicable memorandum from the Company setting forth the criteria for a
Grantee’s Award. The Student Outcomes Payout Factor may not be less than zero
percent (0%).

2.20.1         Career Schools Group Grantees. For Grantees in the Career Schools
Group, the Student Outcomes Payout Factor will be determined by comparing actual
placement rates to accreditor standards based on ACICS requirements for the
Business Segment, or the applicable Education Group or Campus. Results for the
Business Segment and Education Groups will be based on a weighted average of
number of students.

2.20.2         University Schools Group Grantees. For Grantees in the University
Schools Group, the Student Outcomes Payout Factor will be determined by
comparing actual student retention rates to the student retention plan for the
Business Segment or the applicable Education Group. Results for Business Segment
and Education Groups will be based on a weighted average of number of students.

2.20.3         Transition Group Grantees. For Transition Group Grantees, the
Student Outcomes Payment Factor will be determined using both actual placement
rates to accreditor standards based on ACICS requirements as described in
Section 2.20.1 above (but applied to the Transition Group and not to the Career
Schools Group), and based on comparing actual student retention rates to the
student retention plan as described in 2.20.2 above (but applied to the
Transition Group and not to the University Schools Group).

2.20.4         Corporate Employee Grantees. For Grantees who are Corporate
Employees, the Student Outcomes Payout Factor will be determined on a
consolidated basis (i.e., taking into account and appropriately weighting the
targets and performance of the University Schools Group, and the Career Group)
as described above.

2.21         “Target Incentive Percentage” means a Grantee’s target Annual
Incentive Award percentage of Eligible Earned Wages as communicated to the
Grantee.

2.22         “Targeted Operating Income/Loss” means the targeted amount of
Operating Income/Loss for the Company (and its Affiliates), or a Business
Segment, Education Group or campus, as applicable, for the Performance Period as
approved by the Board in the 2013 operating plan.

 

 

 

 

 

 

Program Effective January 1, 2013    Page 4 of 9



--------------------------------------------------------------------------------

LOGO [g657456logo_001.jpg]

 

2.23         “Transition Group” is the Education Group that includes those
schools that are designated by the Company as being in “teach-out” status. For
the avoidance of doubt, there are no Business Segments within the Transition
Group.

2.24         “University Schools Group” is the Business Segment that includes
American Intercontinental University (“AIU”) and Colorado Technical University
(“CTU”).

ARTICLE 3

ELIGIBILITY

3.1         Eligibility. The Grantees for the Performance Period have been
designated in accordance with the Plan. Employees who participate in the Key
Executive Program are not eligible Grantees for purposes of this Program. If an
individual is in a Covered Management Position at any point during the
Performance Period, then such individual will only be eligible for an award or
payment under this Program (subject to the terms hereof) for the portion of the
Performance Period in which he or she was in an incentive-eligible position and
was not in a Covered Management Position. Individuals employed within the
International Business Segment and who are based outside the U.S. are not
eligible to receive Annual Incentive Awards pursuant to this Program. In
addition, (a) to the extent an individual is newly hired by the Company or its
Affiliates or first moves into an incentive-eligible position on or after
November 1, 2013, such individual shall not be eligible to receive an Annual
Incentive Award pursuant to this Program, and (b) subject to Section 1.3 hereof,
unless (i) a Grantee incurs a Termination of Service by the Company without
Cause (as defined in the Plan) on or after October 1, 2013, or (ii) otherwise
determined by the Committee, a Grantee must be employed by the Company or an
Affiliate on the last day of the Performance Period in order to be eligible to
receive an Annual Incentive Award payment hereunder. To the extent a Grantee is
no longer employed by the Company or an Affiliate on the date the Annual
Incentive Award becomes payable pursuant to this Program (a “Separated
Grantee”), then the Annual Incentive Amount shall only be paid to such Separated
Grantee to the extent the Separated Grantee has executed a release of claims
against the Company and its Affiliates, which release must be in a form
satisfactory to the Administrator, prior to the payment date for such Annual
Incentive Award. In addition, if applicable law requires that any such release
be subject to a revocation period in order to become fully effective, payment of
the Annual Incentive Award to a Separated Grantee shall only be required if,
prior to the payment date for the Annual Incentive Award, the applicable
revocation period for the release has lapsed without any such revocation
occurring.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Program Effective January 1, 2013    Page 5 of 9



--------------------------------------------------------------------------------

LOGO [g657456logo_001.jpg]

 

ARTICLE 4

AWARD AMOUNT

4.1         Annual Incentive Award Weightings. The following table identifies
the Annual Incentive Award element weightings based on the performance
components and Grantee classification for Grantees who are Corporate Employees
and for Grantees who are part of the Career Schools Group and the University
Schools Group.

 

Grantee Classification

   Operating
Income/Loss    Ending
Population    Student
Outcomes    Individual Goals

Senior Leaders (defined as Grantees in grades E61 and higher)

   30%    30%    20%    20%

Campus Presidents

   20%    20%    40%    20%

Other Participants

   20%    20%    20%    40%

The following table identifies the Annual Incentive Award element weightings
based on the performance components and Grantee classification for Grantees who
are part of the Transition Group.

 

Grantee Classification

   Operating Expense
Management    Student Outcomes       Placement    Retention

All Participants

   33%    33%    34%

For Grantees performing services during the Performance Period in multiple
Grantee Classifications, the percentages set forth in the tables above may be
subject to proration pursuant to Section 5.2 hereof.

4.2         Operating Income/Loss Performance Component. In respect of the
Operation Income/Loss Performance Component, each Grantee (other than Grantees
who are part of the Transition Group) will be eligible to receive a payment
equal to result of applying the following formula to such Grantee:

A x B x C x D:

Where:

 

  “A” equals such Grantee’s Eligible Earned Wages;

  “B” equals such Grantee’s Target Incentive Percentage;

  “C” equals the percentage set forth in the applicable box set forth in the
“Operating Income/Loss” column in the table in Section 4.1 hereof (subject to
Section 4.6); and

  “D” equals the Operating Income/Loss Payout Factor.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Program Effective January 1, 2013    Page 6 of 9



--------------------------------------------------------------------------------

LOGO [g657456logo_001.jpg]

 

4.3         Operating Expense Management Component. For Grantees who are part of
the Transition Group, in respect of the Operating Expense Management Component,
each such Grantee will be eligible to receive a payment equal to the result of
applying the following formula to such Grantee:

E x F x G x H:

Where:

 

  “E” equals such Grantee’s Eligible Earned Wages;

  “F” equals such Grantee’s Target Incentive Percentage;

  “G” equals the percentage set forth in the applicable box set forth in in the
“Operating Expense Management” column in the table in Section 4.1 hereof; and

  “H” equals the Operating Expense Management Payout Factor.

4.4         Ending Population Component. In respect of the Ending Population
Component, each Grantee (other than Grantees who part of the Transition Group)
will be eligible to receive a payment equal to the result of applying the
following formula to such Grantee:

E x F x G x H:

Where:

 

  “E” equals such Grantee’s Eligible Earned Wages;

  “F” equals such Grantee’s Target Incentive Percentage;

  “G” equals the percentage set forth in the applicable box in the “Ending
Population” column set forth in the table in Section 4.1 hereof (subject to
Section 4.6); and

  “H” equals the Ending Population Payout Factor.

To the extent a Business Segment or Education Group performance does not meet
required thresholds, Grantees in that Business Segment or Education Group shall
not be eligible for payment based on the Ending Population Component.

No portion of the Annual Incentive Award of a Grantee who is in the Transition
Group will be based on the Ending Population Component.

4.5         Student Outcomes Component. In respect of the Student Outcomes
Component, each Grantee will be eligible to receive a payment equal to the
result of applying the following formula to such Grantee:

J x K x L x M:

Where:

 

  “J” equals such Grantee’s Eligible Earned Wages;

  “K” equals such Grantee’s Target Incentive Percentage;

  “L” equals the percentage set forth in the applicable box in the “Student
Outcomes” column set forth in the table in Section 4.1 hereof (subject to
Section 4.6); provided that, with respect to Grantees in the Transition Group,
“L” is determined based on the paragraph below; and

  “M” equals the Student Outcome Payout Factor

To the extent a Business Segment or Education Group performance does not meet
required thresholds, Grantees in that Business Segment or Education Group shall
not be eligible for payment based on the Student Outcomes Component.

For Grantees who are part of the Transition Group, the foregoing formula will be
applied twice. The first time such formula is performed, “L” shall equal the
percentage set forth in the applicable box in the “Student Outcomes—Placement”
column set forth in the table in Section 4.1 hereof; and the second time such
formula is performed, “L” shall equal the percentage set forth in the applicable
box in the

 

 

 

 

Program Effective January 1, 2013    Page 7 of 9



--------------------------------------------------------------------------------

LOGO [g657456logo_001.jpg]

 

“Student Outcomes—Retention” column set forth in the table in Section 4.1
hereof. Such amounts shall then be aggregated and such aggregated amount shall
be subject to Section 4.6. To the extent the Transition Group Operating Expense
Management performance does not meet required threshold, Grantees in the
Transition Group shall not be eligible for payment based on the Student Outcomes
Component.

4.6         Aggregated Factors. Depending on the organization level of a Grantee
(as determined pursuant to the table below), the relevant payout factors used
for purposes of Sections 4.2, 4.4 and 4.5 above may be consolidated based on
performance at two different organization levels.

 

Organization Level

  

Participants

   Company     Business
Segment     Education
Group     Campus  

Corporate

        100 %       

University School Group

           

Business Segment

   Chief University Officer      50 %      50 %         Functional direct
reports        100 %     

Education Group

   Education Group participants        50 %      50 %   

Campus

   Campus-based participants        50 %      50 %   

Career School Group

           

Business Segment

  

Chief Career Schools Officer

and functional direct reports

     50 %      50 %     

Education Group

   Education Group participants        50 %      50 %   

Campus

   Campus-based participants          50 %      50 % 

Transition Group

   Head of Transition Group          100 %   

Education Group

   Education Group participants          100 %   

Campus

   Campus-based participants          50 %      50 % 

To the extent the performance of more than one organization level applies, then
in order to determine the relevant payout, the formula set forth in Section 4.2,
4.4 or 4.5 above shall be performed at both levels, and the result shall be
reduced by fifty percent (50%).

4.7         Individual Goals Component. At target levels, the relevant
percentage set forth in the applicable box in the “Individual Goals” column set
forth in the table in Section 4.1 hereof will be based on the Individual Goals
Component. The Individual Goals Components of a Grantee’s Annual Incentive Award
shall be determined based upon a Grantee’s achievement of the individual goals,
and weighting of such goals, established by the Grantee’s manager or department
head, as applicable, and recorded in the Company’s performance management system
as the Grantee’s “AIP Goals” for the Performance Period. Notwithstanding the
foregoing, (a) the Individual Goals Component shall not apply to Grantees in the
Transition Group, and (b) to the extent a Business Segment or Education Group
performance does not meet required thresholds, Grantees in that Business Segment
or Education Group shall not be eligible for payment based on the Individual
Goals Component. For the avoidance of doubt, Grantees who are part of the
Transition Group are not eligible for payment based on the Individual Goal
Component.

4.8         Adjustment. The Individual Goals Component of each Grantee’s Annual
Incentive Award (determined without application of this Section 4.8) is subject
to adjustment by managers. Such adjustment may be negative for those Grantees
who do not achieve the applicable goals, and positive for those Grantees who
demonstrate outstanding accomplishments. For purposes of applying this
Section 4.8, any positive adjustment made to the Individual Goals Component of
the Annual Incentive Award of one Grantee must result in a dollar-for-dollar
negative adjustment to the Individual Goals Component of the Annual Incentive
Award of one or more other Grantees so that, in the aggregate, the application
of the adjustment described in this Section 4.7 to all the Grantees shall not
result in any additional cost to the Company and its Affiliates for the group of
Grantees over which a particular manager retains authority.

 

 

 

 

 

 

Program Effective January 1, 2013    Page 8 of 9



--------------------------------------------------------------------------------

LOGO [g657456logo_001.jpg]

 

ARTICLE 5

MISCELLANEOUS

5.1         Miscellaneous. The Committee may modify or terminate this Program at
any time and for any reason, effective at such date as the Committee may
determine, without the approval of the Grantees or stockholders of the Company.
Without limiting the foregoing, the Committee reserves the right to adjust
Ending Population, the Ending Population Payout Factor, Operating Income/Loss,
the Operating Income/Loss Payout Factor, Targeted Operating Income/Loss,
Operating Expense Management, Operating Expense Management Payout Factor,
Awards, or any other related classification or determination for any and all
Grantees for any reason, including if, in the Committee’s sole discretion, any
unforeseen or unplanned event results in a positive or negative impact on the
performance of the Company (or its Affiliates) during the Performance Period or
its overall financial position. All such modifications or terminations to this
Program shall be binding on all Grantees.

5.2         Proration. For a Grantee who moves between two or more
incentive-eligible positions (whether at the corporate, Business Segment or
Education Group level), during the Performance Period, a proration may be
applied to determine the amount due to such Grantee pursuant to Article 4
hereof. To the extent it applies, such proration shall be determined in the
discretion of the Administrator, and shall be based on relevant factors, which
may include, but shall not be limited to, (a) the relative time spent by such
Grantee working for at each level, and (b) the extent to which corporate, a
Business Segment, Education Group or a Campus was charged for the services of
such Grantee.

5.3         Compliance With Laws. This Program was created to comply with the
“incentive compensation” provisions of the Higher Education Act, 20
U.S.C.§ 1094(a)(20), and with the implementing regulations of the U.S.
Department of Education (“ED”), located at 34 C.F.R.§ 668.14(b)(22). The Company
is aware that the ED regulations changed, effective July 1, 2011, and this
Program has been created to comply with changed regulations that took effect
July 1, 2011. All provisions of this Program will be interpreted and applied so
as to be consistent with that statute and those regulations. If at any time the
Committee determines that any potential compensation action would, or in the
Committee’s sole discretion might, violate that statute or those regulations,
the Committee may in its sole discretion elect not to make such payment. If the
statute or regulations change or if ED provides guidance that changes the
Committee’s understanding of how the statute and regulations will be applied,
the Committee will make appropriate changes to this Program, or may terminate
this Program, in its sole discretion, with or without advance notice to the
Grantees. The Committee reserves the right to modify any element of this
Program, to decline to make any payments under this Program, or to terminate
this Program in its entirety, at any time for any reason, in its sole
discretion, with or without advance notice to the Grantees.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Program Effective January 1, 2013    Page 9 of 9